DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3 and 20-26 are pending. Claims 4-19 are canceled. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/7/2022 has been entered.
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2-3 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

As such, the further limitation of the carrier mold portion in claim 2 would technically not be a further limitation of the subject matter of claim 1, since the carrier mold is not present in claim 1 (but this feature is recited in independent claim 20). Claim 3 is rejected due to its dependence upon claim 2. Claim 1 should be amended to specifically include at least “a carrier mold portion” in order to overcome this rejection.    
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-3, 20-22, and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Cox et al. (US 2004/0020080), hereinafter Cox, in view of Guerrero et al. (US Patent No. 7,308,928), hereinafter Guerrero. 
Regarding claims 1, 20, and 25-26, Cox discloses a manufacturing tool for footwear (e.g, Figs. 7A, 12) comprising: (a) a first tray mold (“skeleton” 220) (par. 0072-0075) comprising a top surface with a substantially planar perimeter portion and a recessed interior portion (222) bounded by the perimeter portion (“skeleton” 220) with the recessed interior portion being associated with a midsole geometry of a first sized shoe component (design on the bottom of the shoe) (par. 0077-0078), and (b) a perimeter edge of a size and shape to removably fit within a recess of a carrier mold shaped to define a midsole geometry, having at least one perimeter sidewall, and wherein an internal surface of the perimeter sidewall contacts the perimeter edge of the tray mold when the tray mold and the carrier mold are removably mated together (Fig. 13 shows element 220 as removed from the mold 230 – “removably mated together”).  
Cox further discloses a carrier mold portion (230) (as specifically required in claim 20) having a top surface with a sunken central portion and a non-sunken perimeter portion (Fig. 12), and at least one perimeter sidewall (as illustrated) contoured into a closed unit that defines a midsole geometry, with an internal surface of the at least one perimeter sidewall cooperating with the sunken central portion of the top surface of the carrier mold forming a recess within the carrier mold (for placement of a tray mold). 

However, regarding the second tray mold of a second size as in both claims 1/20 and the comparison of the first and second shoe components as in claim 20 only, Cox discloses (Figs 3-5) the production of various sole patterns, each of which would require a different “skeleton” 220 to produce within the molds as shown in the reference (par. 0078 discusses including one or more openings). It has been held that the duplication of parts, where there would be no unexpected results therefrom, supports a case of prima facie obviousness. In this case, the ordinary artisan is provided with multiple sole patterns. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above to specify that a second skeleton is produced as to produce the midsole geometry shown in one of Figs. 3-5 in accordance with the embodiment of Fig. 12, which would result in a larger/smaller “area” where the recess would be located as in claims 25-26, with the “perimeter” being defined by the area not recessed/or as shown, having different material, in Figs. 4-5. The openings of, for example, Figs. 4 and 5, would be sized differently as to accommodate the different pattern of material to be placed on the sole of the shoe being produced.   
Additionally regarding the bottom surface disposed within the cavities and additionally or alternatively regarding the duplication of the tray molds, Guerrero discloses a similar tool to that of Cox in that Guererro, as part of a similar disclosure regarding the production of a molding assembly for the molding of footwear components 
One of ordinary skill in the art would have had a reasonable expectation of success from having incorporated the features of Guerrero into the mold of Cox above as both references are involved in the production of molds for producing footwear. Additionally, it has been held that changes in shape or size are indicia of obviousness when there are no unexpected results from such a change in the shape or size. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above to specify that the mold is produced in the shape as described in Guerrero above, as is recited in the claim, as to produce a similar mold for a “midsole” having a second set of features in a second tray mold as in claims 1 and 20 for a second shoe sole of a second size. 
Regarding claims 2-3, Cox/Guerrero discloses the subject matter of claim 1, and further discloses that the carrier mold can be made of a steel or aluminum metal (Cox, par. 0086). 
Regarding claims 21-22 and 24, Cox discloses a manufacturing tool for footwear (e.g, Figs. 7A, 12) comprising: (a) a tray mold (“skeleton” 220) (par. 0072-0075) comprising a top surface with a substantially planar perimeter portion and a recessed interior portion (222) (“one or more cavities therein”) bounded by the perimeter portion (“skeleton” 220) with the recessed interior portion being associated with a midsole geometry of a first sized shoe component (design on the bottom of the shoe), and (b) a perimeter edge of a size and shape to removably fit within a recess of a carrier mold shaped to define a midsole geometry, having at least one perimeter sidewall, and wherein an internal surface of the perimeter sidewall contacts the perimeter edge of 
Cox does not explicitly disclose the mixture of silicone and dopant material making up the material within the mold, but does discuss that the “skeleton” or tray mold can be made of a metal material or rubber (par. 0072, 0086, ref. claim 2). 
However, Guerrero, as part of a similar disclosure regarding the production of a molding assembly for the molding of footwear components (Guerrero, abstract), discloses specifically a set of “upper molds” with a plurality of dimples (cavities) with a sidewall defining the dimples (Guerrero, Figs. 6A-6B). Guerrero further discloses the use of liquid silicone material and a molten steel metal (dopant) (as in claims 21-22) (Guerrero, 5:1-5:4 and 6:49-6:57), where the metal is only in an interior volume of the silicone tray mold (Guerrero, Fig. 7 shows arrangement of molten metal into the silicone mold as in claim 24).  
One of ordinary skill in the art would have had a reasonable expectation of success from having incorporated the features of Guerrero into the mold of Cox above as both references are involved in the production of molds for producing footwear and the ordinary artisan would have expected the mold materials suggested by either Guerrero or Cox to be suitable for use. It has been held that the selection of a known material based on its suitability for an intended purpose supports a case of prima facie obviousness. Additionally, it has been held that changes in shape or size are indicia of obviousness when there are no unexpected results from such a change in the shape or size. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above to specify that the mold is produced of the materials as described above in Guerrero and in the shape as described 
Response to Arguments
Applicant’s arguments with respect to all claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Claim 23 remains objected to/containing allowable subject matter as outlined below. 
Allowable Subject Matter
Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Reasons for indicating allowable subject matter were previously provided. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D GRAHAM whose telephone number is (469)295-9232. The examiner can normally be reached Monday - Friday 7:30AM-4:00PM (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571) 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ANDREW D GRAHAM/Examiner, Art Unit 1742